Defendant engaged plaintiff, a real estate broker, to procure a purchaser for real estate owned by her. He procured one Bostley who executed a contract for the purchase of the premises in question on condition that the Troy Co-operative and Savings Loan Association would loan him $2,000 on a mortgage. The loan association declined to make the loan. Plaintiff then procured another purchaser who took title to the property and paid therefor. Plaintiff was paid full commission on the latter sale. In this action he seeks to recover commissions under the abortive contract with Bostley. The Special Term granted summary judgment dismissing the complaint. Judgment and order unanimously affirmed, with costs. Present— Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.